   Case 3:20-cv-01651-X Document 1-4 Filed 06/22/20                  Page 1 of 1 PageID 38



                                        VERIFICATION

       I, Douglas Komen, hereby declare as follows:

       I am the plaintiff in this action. I have read the verified stockholder derivative complaint.

Based upon discussions with and reliance upon my counsel, and as to those facts of which I have

personal knowledge, the complaint is true and correct to the best of my knowledge, information,

and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Signed and Accepted:
                                                     6/18/20
                                               Dated:__________________________________




                                                              DOUGLAS KOMEN
